
	
		I
		111th CONGRESS
		1st Session
		H. R. 1548
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Eshoo (for
			 herself, Mr. Inslee,
			 Mr. Barton of Texas,
			 Mr. Gene Green of Texas,
			 Ms. Baldwin,
			 Mr. Rogers of Michigan,
			 Mrs. Bono Mack,
			 Mr. Hill, Mr. Upton, Mr.
			 Barrow, Mr. Pitts,
			 Mr. Thompson of California,
			 Mr. Capuano,
			 Mrs. Davis of California,
			 Mr. Bilbray,
			 Mr. Dreier,
			 Mr. Ellsworth,
			 Mr. McGovern,
			 Mr. Herger,
			 Mr. Dent, Mr. Gerlach, Mr.
			 Bishop of New York, Ms. Zoe Lofgren of
			 California, Mr. Pence,
			 Mr. Souder,
			 Mr. Honda,
			 Mrs. Tauscher,
			 Mr. Scalise,
			 Mr. Towns,
			 Mr. Crowley,
			 Mr. Issa, Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Bean, Mr. Delahunt, Mr.
			 Smith of Washington, Mr. McCarthy of
			 California, Mr. Neal of
			 Massachusetts, Mr. Lynch,
			 Mr. Donnelly of Indiana,
			 Mr. Hall of Texas,
			 Mr. Lance,
			 Mr. Holt, Mr. Nunes, and Mr.
			 Kind) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to establish a
		  pathway for the licensure of biosimilar biological products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pathway for Biosimilars
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Amendments to Public Health Service Act
				Sec. 101. Approval pathway for biosimilar biological
				products.
				Sec. 102. Fees relating to biosimilar biological
				products.
				Title II—Amendments to Patent Act
				Sec. 201. Amendments to certain patent provisions.
			
		IAmendments to
			 Public Health Service Act
			101.Licensure
			 pathway for biosimilar biological products
				(a)Licensure of
			 Biological Products as Biosimilar or InterchangeableSection 351
			 of the Public Health Service Act (42 U.S.C. 262) is amended—
					(1)in subsection
			 (a)(1)(A), by inserting under this subsection or subsection (k)
			 after biologics license; and
					(2)by adding at the
			 end the following:
						
							(k)Licensure of
				biological products as biosimilar
								(1)In
				generalAny person may submit an application for licensure of a
				biological product under this subsection.
								(2)Content
									(A)Required
				informationAn application submitted under this subsection shall
				include information demonstrating that—
										(i)the biological
				product is biosimilar to a reference product based upon data derived
				from—
											(I)analytical studies
				that demonstrate that the biological product is highly similar to the reference
				product notwithstanding minor differences in clinically inactive
				components;
											(II)animal studies
				(including the assessment of toxicity); and
											(III)a clinical study
				or studies (including, but not limited to, the assessment of immunogenicity and
				pharmacokinetics or pharmacodynamics) that are sufficient to demonstrate
				safety, purity, and potency for each condition of use for which the reference
				product is approved;
											(ii)the biological product and reference
				product utilize the same mechanism or mechanisms of action for the condition or
				conditions of use prescribed, recommended, or suggested in the proposed
				labeling, but only to the extent the mechanism or mechanisms of action are
				known for the reference product;
										(iii)the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product have been previously approved for the reference
				product;
										(iv)the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product; and
										(v)the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent.
										(B)Waiver regarding
				analytical studies, animal studies, and clinical studies
										(i)In
				generalThe Secretary may, in the Secretary's discretion,
				determine that an element described in subclause (I), (II), or (III) of
				subparagraph (A)(i) is unnecessary and waive the requirement that such element
				be submitted in an application under this subsection.
										(ii)Assessments of
				immunogenicityNotwithstanding clause (i), the Secretary
				may determine that an assessment of immunogenicity described in subparagraph
				(A)(i)(III) is unnecessary and waive the requirement that such an assessment be
				submitted in an application under this subsection only if the Secretary has
				published a final guidance, following receipt and consideration of public
				comments on a draft guidance—
											(I)advising that it
				is feasible in the current state of scientific knowledge to make determinations
				on immunogenicity with respect to products in the product class to which the
				biological product belongs; and
											(II)explaining the
				data that will be required to support such a determination.
											(C)Additional
				informationAn application submitted under this
				subsection—
										(i)shall include publicly available
				information regarding the Secretary’s previous determination that the reference
				product is safe, pure, and potent; and
										(ii)may include any additional information in
				support of the application, including publicly available information with
				respect to the reference product or another biological product.
										(3)Evaluation by
				SecretaryUpon review of an application (or a supplement to an
				application) submitted under this subsection, the Secretary shall approve the
				application (or the supplement) if—
									(A)the Secretary
				determines that the information submitted in the application (or the
				supplement) is sufficient to show that the biological product is biosimilar to
				the reference product with respect to each condition of use for which the
				reference product is approved; and
									(B)the applicant (or
				other appropriate person) consents to the inspection of the facility that is
				the subject of the application, in accordance with subsection (c).
									(4)Safety standards
				for determining interchangeability
									(A)DeterminationUpon
				review of an application submitted under this subsection or any supplement to
				such application, the Secretary shall determine the biological product to be
				interchangeable with the reference product if the Secretary determines that the
				information submitted in the application (or a supplement to such application)
				is sufficient to show that—
										(i)the biological
				product—
											(I)is biosimilar to the reference product and
				any biological product licensed under this subsection that has been determined
				to be interchangeable with the reference product; and
											(II)can be expected to produce the same
				clinical result as the reference product in any given patient for each
				condition of use prescribed, recommended, or suggested in the labeling of the
				reference product; and
											(ii)for a biological product that is
				administered more than once to an individual, the risk of alternating or
				switching between use of the biological product and the reference product (in
				terms of safety, diminished efficacy, and reduced or enhanced potency) is not
				greater than the risk of using the reference product without such alternation
				or switching.
										(B)GuidelinesNotwithstanding subparagraph (A), the
				Secretary may not make a determination that a biological product licensed under
				this subsection is interchangeable with the reference product unless the
				Secretary has published a final guidance, following receipt and consideration
				of public comments on a draft guidance—
										(i)advising that it
				is feasible in the current state of scientific knowledge to make such
				determinations with respect to products in the product class to which that
				biological product belongs; and
										(ii)explaining the
				data that will be required to support such a determination.
										(C)Preservation of
				State authorityNothing in this subsection shall be construed as
				preempting or otherwise affecting the authority of a State to require or
				regulate prescriptions.
									(5)General
				rules
									(A)One reference
				product per applicationA biological product, in an application
				submitted under this subsection, may not be evaluated against more than 1
				reference product.
									(B)ReviewAn
				application submitted under this subsection shall be reviewed by the division
				within the Food and Drug Administration that is responsible for the review and
				approval of the application under which the reference product is
				licensed.
									(C)Risk evaluation
				and mitigation strategiesThe authority of the Secretary with
				respect to risk evaluation and mitigation strategies under the Federal Food,
				Drug, and Cosmetic Act shall apply to biological products licensed under this
				subsection in the same manner as such authority applies to biological products
				licensed under subsection (a).
									(D)Restrictions on
				biological products containing dangerous ingredientsIf information in an application submitted
				under this subsection, in a supplement to such an application, or otherwise
				available to the Secretary shows that a biological product—
										(i)is, bears, or
				contains a select agent or toxin listed in section 73.3 or 73.4 of title 42,
				section 121.3 or 121.4 of title 9, or section 331.3 of title 7, Code of Federal
				Regulations (or any successor regulations); or
										(ii)is, bears, or
				contains a controlled substance in schedule I or II of section 202 of the
				Controlled Substances Act, as listed in part 1308 of title 21, Code of Federal
				Regulations (or any successor regulations);
										the
				Secretary shall not license the biological product under this subsection unless
				the Secretary determines, after consultation with appropriate national security
				and drug enforcement agencies, that there would be no increased risk to the
				security or health of the public from licensing such biological product under
				this subsection.(6)Exclusivity for
				first interchangeable biological productThe Secretary shall not make a
				determination under paragraph (4) that a second or subsequent biological
				product is interchangeable with the same reference product for which a prior
				biological product has received a determination of interchangeability until 24
				months after the later of—
									(A)the date of the
				first commercial marketing of the first biosimilar biological product
				determined to be interchangeable for that reference product; or
									(B)with respect to a
				product marketed before the date the product is determined to be
				interchangeable, the date that the product is determined to be
				interchangeable.
									(7)Exclusivity for
				reference product
									(A)Effective date
				of biosimilar application licensureSubject to subparagraph (D)
				and paragraph (8), approval of an application under this subsection may not be
				made effective by the Secretary until the date that is 12 years after the date
				on which the reference product was first licensed under subsection (a).
									(B)Filing
				periodAn application under this subsection may not be submitted
				to the Secretary until the later of—
										(i)the date of commencement of a proceeding
				for issuance of guidance pursuant to paragraph (9) with respect to the product
				class within which the product that is the subject of such application falls;
				or
										(ii)the date that is
				4 years after the date on which the reference product was first licensed under
				subsection (a).
										(C)First
				licensureFor purposes of this paragraph, the date on which the
				reference product was first licensed under subsection (a) does not include the
				date of approval of a supplement or of a subsequent application for a new
				indication, route of administration, dosage form, or strength for the
				previously licensed reference product.
									(D)Medically
				significant new indicationIf, during the 8-year period following
				licensure of the reference product, the Secretary approves a supplement to the
				application for the reference product that seeks approval to market the
				reference product for a new indication that, if approved, would be a
				significant improvement, compared to marketed products, in the treatment,
				diagnosis, or prevention of disease, approval of an application submitted under
				this subsection may not be made effective by the Secretary until the date that
				is 14 years after the date on which the reference product was first licensed
				under subsection (a).
									(8)Pediatric
				studies
									(A)ExclusivityIf, before or after licensure of the
				reference product under subsection (a) of this section, the Secretary
				determines that information relating to the use of such product in the
				pediatric population may produce health benefits in that population, the
				Secretary makes a written request for pediatric studies (which shall include a
				timeframe for completing such studies), the applicant or holder of the approved
				application agrees to the request, such studies are completed using appropriate
				formulations for each age group for which the study is requested within any
				such timeframe, and the reports thereof are submitted and accepted in
				accordance with section 505A(d)(3) of the Federal Food, Drug, and Cosmetic
				Act—
										(i)the period
				referred to in paragraph (7)(A) of this subsection is deemed to be 12 years and
				6 months rather than 12 years; and
										(ii)if paragraph (7)(D) of this subsection
				applies, the period referred to in such paragraph is deemed to be 14 years and
				6 months rather than 14 years.
										(B)ExceptionThe
				Secretary shall not extend the period referred to in subparagraph (A)(i) or
				(A)(ii) of this paragraph if the determination under section 505A(d)(3) of the
				Federal Food, Drug, and Cosmetic Act is made later than 9 months prior to the
				expiration of such period.
									(C)Application of
				certain provisionsThe provisions of subsections (a), (d), (e),
				(f), (h), (j), (k), and (l) of section 505A of the Federal Food, Drug, and
				Cosmetic Act shall apply with respect to the extension of a period under
				subparagraph (A) of this paragraph to the same extent and in the same manner as
				such provisions apply with respect to the extension of a period under
				subsection (b) or (c) of section 505A of the Federal Food, Drug, and Cosmetic
				Act.
									(9)Guidance
				documents
									(A)In
				generalThe Secretary shall, after opportunity for public
				comment, issue final guidance with respect to the licensure under this
				subsection of a biological product or product class. Such guidance shall be
				issued in accordance, except as provided in subparagraph (B)(i), with section
				701(h) of the Federal Food, Drug, and Cosmetic Act.
									(B)Public
				comment
										(i)In
				generalBefore issuing final guidance under subparagraph (A), the
				Secretary shall publish a proposed guidance, provide an opportunity for the
				public to comment on the proposed guidance, and publish a response to comments
				received under this clause.
										(ii)Input regarding
				most valuable guidanceThe Secretary shall establish a process
				through which the public may provide the Secretary with input regarding
				priorities for issuing guidance.
										(C)Certain product
				classes
										(i)GuidanceThe Secretary may indicate in a guidance
				document under subparagraph (A) that the Secretary will not license a product
				or product class (not including any recombinant protein) under this subsection
				because the science and experience, as of the date of such guidance, does not
				allow such licensure.
										(ii)Modification or
				reversalThe Secretary may issue a subsequent guidance document
				under subparagraph (A) to modify or reverse a guidance document under clause
				(i).
										(D)Petition for
				initiation of guidance for certain productsIn the case of a
				reference product that was licensed by the Secretary more than 7 years prior to
				the date of the enactment of the Pathway for Biosimilars Act, a person may
				petition the Secretary at any time to commence the process for issuing final
				guidance under subparagraph (A) for the product class to which the reference
				product belongs. Any such petition shall include a description of the
				scientific feasibility and rationale for the request. For guidance petitioned
				under this subparagraph, the Secretary shall, within 2 years of such petition,
				issue final guidance with respect to that product class.
									(E)Requirement for
				application considerationThe Secretary may not accept an
				application under this subsection until the Secretary has initiated a
				proceeding for issuance of guidance with respect to the product class within
				which the product that is the subject of the application falls. The Secretary
				may not approve an application under this subsection until the Secretary has
				completed the proceeding for issuance of guidance with respect to the product
				class within which the product that is the subject of the application
				falls.
									(F)Requirement for
				product class-specific guidanceProduct class-specific guidance issued
				under subparagraph (A) shall include a description of—
										(i)the criteria that
				the Secretary will use to determine whether a biological product is biosimilar
				to a reference product in such product class;
										(ii)the criteria, if
				available, that the Secretary will use to determine whether a biological
				product meets the standards for interchangeability described in paragraph (4);
				and
										(iii)the criteria, if available, that the
				Secretary will use to assess immunogenicity.
										(10)NamingThe Secretary shall ensure that the
				labeling and packaging of each biological product licensed under this
				subsection bears a name that uniquely identifies the biological product and
				distinguishes it from the reference product and any other biological products
				licensed under this subsection following evaluation against such reference
				product.
								(l)Patent notices;
				relationship to final approval
								(1)DefinitionsFor
				the purposes of this subsection, the term—
									(A)biosimilar
				product means the biological product that is the subject of the
				application under subsection (k);
									(B)relevant
				patent means a patent that—
										(i)expires after the
				date specified in subsection (k)(7)(A) that applies to the reference product;
				and
										(ii)could reasonably
				be asserted against the applicant due to the unauthorized making, use, sale, or
				offer for sale within the United States, or the importation into the United
				States of the biosimilar product, or materials used in the manufacture of the
				biosimilar product, or due to a use of the biosimilar product in a method of
				treatment that is indicated in the application;
										(C)reference
				product sponsor means the holder of an approved application or license
				for the reference product; and
									(D)interested
				third party means a person other than the reference product sponsor
				that owns a relevant patent, or has the right to commence or participate in an
				action for infringement of a relevant patent.
									(2)Handling of
				confidential informationAny entity receiving confidential
				information pursuant to this subsection shall designate one or more individuals
				to receive such information. Each individual so designated shall execute an
				agreement in accordance with regulations promulgated by the Secretary. The
				regulations shall require each such individual to take reasonable steps to
				maintain the confidentiality of information received pursuant to this
				subsection and use the information solely for purposes authorized by this
				subsection. The obligations imposed on an individual who has received
				confidential information pursuant to this subsection shall continue until the
				individual returns or destroys the confidential information, a court imposes a
				protective order that governs the use or handling of the confidential
				information, or the party providing the confidential information agrees to
				other terms or conditions regarding the handling or use of the confidential
				information.
								(3)Public notice by
				secretaryWithin 30 days of acceptance by the Secretary of an
				application filed under subsection (k), the Secretary shall publish a notice
				identifying—
									(A)the reference
				product identified in the application; and
									(B)the name and
				address of an agent designated by the applicant to receive notices pursuant to
				paragraph (4)(B).
									(4)Exchanges
				concerning patents
									(A)Exchanges with
				reference product sponsor
										(i)Within 30 days of
				the date of acceptance of the application by the Secretary, the applicant shall
				provide the reference product sponsor with a copy of the application and
				information concerning the biosimilar product and its production. This
				information shall include a detailed description of the biosimilar product, its
				method of manufacture, and the materials used in the manufacture of the
				product.
										(ii)Within 60 days of
				the date of receipt of the information required to be provided under clause
				(i), the reference product sponsor shall provide to the applicant a list of
				relevant patents owned by the reference product sponsor, or in respect of which
				the reference product sponsor has the right to commence an action of
				infringement or otherwise has an interest in the patent as such patent concerns
				the biosimilar product.
										(iii)If the reference
				product sponsor is issued or acquires an interest in a relevant patent after
				the date on which the reference product sponsor provides the list required by
				clause (ii) to the applicant, the reference product sponsor shall identify that
				patent to the applicant within 30 days of the date of issue of the patent, or
				the date of acquisition of the interest in the patent, as applicable.
										(B)Exchanges with
				interested third parties
										(i)At any time after
				the date on which the Secretary publishes a notice for an application under
				paragraph (3), any interested third party may provide notice to the designated
				agent of the applicant that the interested third party owns or has rights under
				1 or more patents that may be relevant patents. The notice shall identify at
				least 1 patent and shall designate an individual who has executed an agreement
				in accordance with paragraph (2) to receive confidential information from the
				applicant.
										(ii)Within 30 days of
				the date of receiving notice pursuant to clause (i), the applicant shall send
				to the individual designated by the interested third party the information
				specified in subparagraph (A)(i), unless the applicant and interested third
				party otherwise agree.
										(iii)Within 90 days of
				the date of receiving information pursuant to clause (ii), the interested third
				party shall provide to the applicant a list of relevant patents which the
				interested third party owns, or in respect of which the interested third party
				has the right to commence or participate in an action for infringement.
										(iv)If the interested
				third party is issued or acquires an interest in a relevant patent after the
				date on which the interested third party provides the list required by clause
				(iii), the interested third party shall identify that patent within 30 days of
				the date of issue of the patent, or the date of acquisition of the interest in
				the patent, as applicable.
										(C)Identification
				of basis for infringementFor any patent identified under clause
				(ii) or (iii) of subparagraph (A) or under clause (iii) or (iv) of subparagraph
				(B), the reference product sponsor or the interested third party, as
				applicable—
										(i)shall explain in
				writing why the sponsor or the interested third party believes the relevant
				patent would be infringed by the making, use, sale, or offer for sale within
				the United States, or importation into the United States, of the biosimilar
				product or by a use of the biosimilar product in treatment that is indicated in
				the application;
										(ii)may specify
				whether the relevant patent is available for licensing; and
										(iii)shall specify
				the number and date of expiration of the relevant patent.
										(D)Certification by
				applicant concerning identified relevant patentsNot later than 45 days after the date on
				which a patent is identified under clause (ii) or (iii) of subparagraph (A) or
				under clause (iii) or (iv) of subparagraph (B), the applicant shall send a
				written statement regarding each identified patent to the party that identified
				the patent. Such statement shall either—
										(i)state that the
				applicant will not commence marketing of the biosimilar product and has
				requested the Secretary to not grant final approval of the application before
				the date of expiration of the noticed patent; or
										(ii)provide a
				detailed written explanation setting forth the reasons why the applicant
				believes—
											(I)the making, use,
				sale, or offer for sale within the United States, or the importation into the
				United States, of the biosimilar product, or the use of the biosimilar product
				in a treatment indicated in the application, would not infringe the patent;
				or
											(II)the patent is
				invalid or unenforceable.
											(5)Action for
				infringement involving reference product sponsorIf an action for infringement concerning a
				relevant patent identified by the reference product sponsor under clause (ii)
				or (iii) of paragraph (4)(A), or by an interested third party under clause
				(iii) or (iv) of paragraph (4)(B), is brought within 60 days of the date of
				receipt of a statement under paragraph (4)(D)(ii), and the court in which such
				action has been commenced determines the patent is infringed prior to the date
				applicable under subsection (k)(7)(A), (k)(7)(D), or (k)(8) the Secretary shall
				make approval of the application effective on the day after the date of
				expiration of the patent that has been found to be infringed. If more than one
				such patent is found to be infringed by the court, the approval of the
				application shall be made effective on the day after the date that the last
				such patent expires.
								(6)Limitations on
				actions for declaratory judgmentWith respect to a patent that is the
				subject of an explanation under paragraph (4)(D)(ii), no action for a
				declaratory judgment that the patent is invalid, unenforceable, or not
				infringed may be brought under section 2201 of title 28, United States Code, by
				an applicant prior to the date that is the later of—
									(A)3 years prior to
				the date applicable under subsection (k)(7)(A); or
									(B)120 days after such
				explanation has been
				provided.
									.
					(b)Products
			 Previously Approved Under Section 505
					(1)Requirement to
			 follow section 351Except as provided in paragraph (2), an
			 application for a biological product shall be submitted under section 351 of
			 the Public Health Service Act (42 U.S.C. 262) (as amended by this Act).
					(2)ExceptionAn
			 application for a biological product may be submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) if—
						(A)such biological
			 product is in a product class for which a biological product in such product
			 class is the subject of an application approved under such section 505 not
			 later than the date of enactment of this Act; and
						(B)such
			 application—
							(i)has
			 been submitted to the Secretary of Health and Human Services (referred to in
			 this Act as the Secretary) before the date of enactment of this
			 Act; or
							(ii)is
			 submitted to the Secretary not later than the date that is 10 years after the
			 date of enactment of this Act.
							(3)LimitationNotwithstanding
			 paragraph (2), an application for a biological product may not be submitted
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 if there is another biological product approved under subsection (a) of section
			 351 of the Public Health Service Act that could be a reference product with
			 respect to such application (within the meaning of such section 351) if such
			 application were submitted under subsection (k) of such section 351.
					(4)Deemed approved
			 under section 351An approved application for a biological
			 product under section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355) shall be deemed to be a license for the biological product under
			 such section 351 on the date that is 10 years after the date of enactment of
			 this Act.
					(5)DefinitionsFor
			 purposes of this subsection, the term biological product has the
			 meaning given such term under section 351 of the Public Health Service Act (42
			 U.S.C. 262) (as amended by this Act).
					102.Fees relating to
			 biosimilar biological productsSubparagraph (B) of section 735(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)) is amended by
			 inserting , including licensure of a biological product under section
			 351(k) of such Act before the period at the end.
			IIAmendments to
			 Patent Act
			201.Amendments to
			 certain patent provisionsSection 271(e)(2) of title 35, United States
			 Code is amended—
				(1)in subparagraph
			 (A), by striking or after patent;
				(2)in subparagraph
			 (B), by adding or after the comma at the end; and
				(3)by inserting the
			 following after subparagraph (B):
					
						(C)a statement under
				section 351(l)(4)(D)(ii) of the Public Health Service
				Act,
						.
				
